







FIRST AMENDMENT
TO
EATON PERSONAL INVESTMENT PLAN
2015 Restatement


The Eaton Personal Investment Plan, presently maintained under an amended and
restated document made effective January 1, 2015 (the "Plan"), is hereby amended
to reflect the clarifying provisions set forth below.
1.    The definition of “Eligible Employee” in Section 1.1 of the Plan is
amended to provide as follows:
An “Eligible Employee” means any Employee who has met the eligibility
requirements of Article III to have Tax-Deferred Contributions made to the Plan
on his behalf, except as otherwise provided in Section 1.01(11) of Appendix A
for persons described therein.
2.    Each reference in the Plan to Meadow Lands, Pennsylvania and/or Local 385
shall be changed to reference Washington, Pennsylvania and/or Local 459, all by
reason of an agreed upon name change.
* * *
EXECUTED AT Cleveland, Ohio, this 30th day of November, 2016.


EATON CORPORATION


By: /s/ Mark M. McGuire
Title: Executive Vice President, General Counsel and Secretary
12024737.1





